Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered July 14, 1992, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 71/2 to 15 years, unanimously affirmed.
*410The omission of defendant’s description in the arrest report does not support an inference that defendant did not match the description earlier given by the complainants, and thus the court properly precluded defense counsel from eliciting testimony in respect to such omission from the police officer who filled out the arrest report and from arguing such inference in summation.
Defendant’s Rosario claim that the court should have given an adverse inference charge because of the People’s failure to turn over a police officer’s notes containing the complainants’ description of defendant is unavailing since the existence of such notes is pure speculation (People v Damaceno, 214 AD2d 464).
We have reviewed defendant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Tom, JJ.